Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Examiner charged with the present case has changed.  See contact information below.  
Responsive to communications entered 02/24/2022. 
Priority
This application, Pub. No. US 2019/0331671, published 10/31/2019, is a § 371 National Stage of International Patent Application No. PCT/JP2017/046019, filed 12/21/2017, Pub. No. WO 2018/117242 (A1), published 06/28/2018, which claims foreign priority to JP 2016-248711, filed 12/22/2016. 
Status of Claims
Claims 5-8 and 13 are currently pending.  Claims 5-8 and 13 are examined.
Election/Restriction
Applicant's election, without traverse, of the species of a Polypeptide 3 having the amino acid sequence of the SEQ ID NO: 5 in the reply filed on 02/24/2022 is acknowledged.  
Applicant identified Claims 8 and 13 as encompassing the elected species.  

Information Disclosure Statement
The information disclosure statement, submitted on 11/29/2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner. 
Withdrawn Objections/Rejections
The objections and rejections set forth in the previous Office Action mailed 06/16/2021 are withdrawn in view of Applicant’s amendment of the specification and claims.
Allowable Subject Matter
Claims 5-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Claims 5-7 are allowed because the prior art does not teach or fairly suggest the claimed oligopeptide consisting of the amino acid sequence of Thr-Val-Asp-Ser-Cys-Leu-Thr (SEQ ID NO: 1).

Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
This rejection is necessitated by Applicant's amendment.
Claim 8 is drawn to:

    PNG
    media_image1.png
    345
    1068
    media_image1.png
    Greyscale



Claim 13 is drawn to:

    PNG
    media_image2.png
    461
    1063
    media_image2.png
    Greyscale



With regard to Claims 8 and 13, the structure of a modified peptide or a modified polypeptide is unclear because the number of oligopeptides consisting of the amino acid sequence of Thr-Val-Asp-Ser-Cys-Leu-Thr (SEQ ID NO: 1) contained in the claimed modified peptide or the modified polypeptide is not defined.  Lacking such definition, the skilled artisan would not be reasonably apprised of the metes and bounds of the subject matter for which Applicants seek patent protection.  This is deemed inconsistent with the tenor and express language of 35 U.S.C. § 112(b), and the claims are deemed properly rejected.

With regard to the elected species of a Polypeptide 3 having the amino acid sequence of the SEQ ID NO: 5, no prior art teachings were found.

Response to Arguments
Applicant’s arguments filed 09/14/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 5-7 are allowed.  Claims 8 and 13 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641